
	

116 HR 4018 PCS: To provide that the amount of time that an elderly offender must serve before being eligible for placement in home detention is to be reduced by the amount of good time credits earned by the prisoner, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 392116th CONGRESS1st Session
		H. R. 4018
		IN THE SENATE OF THE UNITED STATES
		December 4, 2019ReceivedDecember 18, 2019Read the first timeDecember 19, 2019Read the second time and placed on the calendarAN ACT
		To provide that the amount of time that an elderly offender must serve before being eligible for
			 placement in home detention is to be reduced by the amount of good time
			 credits earned by the prisoner, and for other purposes.
	
	
 1.Good conduct time credits for certain elderly nonviolent offendersSection 231(g)(5)(A)(ii) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(5)(A)(ii)) is amended by striking to which the offender was sentenced and inserting reduced by any credit toward the service of the prisoner’s sentence awarded under section 3624(b) of title 18, United States Code.
 2.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives December 3, 2019.Cheryl L. Johnson,Clerk
	December 19, 2019Read the second time and placed on the calendar
